Citation Nr: 1725095	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right knee and right ankle disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee and right ankle disabilities.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee and right ankle disabilities.

4.  Entitlement to an initial disability rating for right knee arthritis and chondromalacia patella, rated as 10 percent disabling prior to July 1, 2012, and 20 percent thereafter.

5.  Entitlement to an initial disability rating greater than 20 percent for right knee subluxation and instability. 



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions dated in April 2004 and July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013 and December 2013, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

On May 9, 2017, the Board was notified that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on May 9, 2017, the Board was notified that the Veteran died in March 2017.  See May 9, 2017 computer printout entitled "First Notice of Death."    As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


